         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 1 of 37



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


       ATLAS BREW WORKS, LLC,                       ) Civil Action No. 19-0079-CRC
                                                    )
                     Plaintiff,                     )
                                                    )
                     v.                             )
                                                    )
       WILLIAM P. BARR, in his official capacity as )
       Attorney General of the United States,       )
                                                    )
                     Defendant.                     )
       ________________________________________ )


                           M EMORANDUM OF POINTS AND A UTHORITIES
                       IN O PPOSITION TO D EFENDANT’S M OTION TO D ISMISS

       Plaintiff Atlas Brew Works LLC submits the following memorandum of points and

authorities in opposition to Defendant’s motion to dismiss.

       Dated: March 14, 2019                  Respectfully submitted,

                                               Alan Gura (D.C. Bar No. 453449)
                                               Gura PLLC
                                               916 Prince Street, Suite 107
                                               Alexandria, VA 22314
                                               703.835.9085/Fax 703.997.7665

                                         By: /s/ Alan Gura
                                             Alan Gura

                                               Attorney for Plaintiff Atlas Brew Works LLC
             Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 2 of 37



                                                            T ABLE OF C ONTENTS



Table of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Standard of Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

           1.          The Prior Restraint on Beer Label Speech.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

           2.          The Recurring Nature and Frequency of Government Shutdowns. . . . . . . . . . . . . 6

           3.          Government Shutdowns Repeatedly Shut Down the COLA Process. . . . . . . . . . . . 8

           4.          Atlas Brew Works. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

           5.          Atlas’s Perpetual Need for COLAs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

           6.          Atlas’s Recurring Injuries Owing to the Repeated Shutdowns
                       of the COLA Process. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Summary of Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

I.         The Government Fails to Carry Its Heavy Burden in Establishing Mootness. . . . . . . . . . . . 15

           A.          Atlas Has Not Received All the Relief It Sought. . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

           B.          Intervening Legislation Did Not Address the Declaratory Judgment Claim.. . . . . . 16

           C.          Atlas Did Not Only Challenge an Event. It Challenges a Policy.. . . . . . . . . . . . . . . 17

II.        Even if the Case Is Moot, Atlas’s Injuries Are Capable of Repetition
           While Evading Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

           A.          Shutdown Injuries Evade Review, Because They Evade Supreme Court Review. . 19

           B.          There Is More than a Reasonable Expectation that Atlas Will Be Subjected
                       to the Same Legal Wrong. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20


                                                                            i
             Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 3 of 37



                       1.          “Controversy”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

                       2.          “Capable of Repetition”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

III.       Prudential Concerns Support Accepting, Not Rejecting, Jurisdiction. . . . . . . . . . . . . . . . . . 27

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30




                                                                           ii
            Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 4 of 37



                                                     T ABLE OF A UTHORITIES

Cases

AFGE v. Rivlin,
      995 F. Supp. 165 (D.D.C. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Better Government Ass’n v. Dep’t of State,
       780 F.2d 86 (D.C. Cir. 1986).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Biggs v. Wilson,
       1 F.3d 1537 (9th Cir. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Biggs v. Wilson,
       828 F. Supp. 774 (E.D. Cal. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Chamber of Commerce of U.S. v. U.S. Dep’t of Energy,
     627 F.2d 289 (D.C. Cir. 1980).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

City of Houston v. Department of Hous. & Urban Dev.,
        24 F.3d 1421 (D.C. Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 19

Coalition for Econ. Survival v. Deukmejian,
       171 Cal. App. 3d 954 (1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Covelo Indian Community v. Watt,
       551 F. Supp. 366 (D.D.C. 1982) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Del Monte Fresh Produce Co. v. United States,
      570 F.3d 316 (D.C. Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18-20

FEC v. Wis. Right to Life, Inc.,
       551 U.S. 449 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 21

Foster v. Carson,
       347 F.3d 742 (9th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
       528 U.S. 167 (2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Global Tel*Link v. FCC,
       866 F.3d 397 (D.C. Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

Hewitt v. Helms,
       482 U.S. 755 (1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

                                                                    iii
            Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 5 of 37




Honeywell Int’l v. NRC,
      628 F.3d 568 (D.C. Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 21

Judicial Watch, Inc. v. United States Dep’t of Homeland Sec.,
       895 F.3d 770 (D.C. Cir. 2018).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Kifafi v. Hilton Hotels Ret. Plan,
        701 F.3d 718 (D.C. Cir. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

LaShawn A. v. Barry,
      144 F.3d 847 (D.C. Cir. 1998).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Leonard v. United States DOD,
      38 F. Supp. 3d 99 (D.D.C. 2014).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 26

Libertarian Nat’l Comm., Inc. v. FEC,
       317 F. Supp. 3d 202 (D.D.C. 2018).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Libertarian Nat’l Comm., Inc. v. FEC,
       930 F. Supp. 2d 154 (D.D.C. 2013).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Marbury v. Madison,
      5 U.S. (1 Cranch.) 137 (1802). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Nat’l Treasury Employees Union v. United States,
       D.D.C. No. 19-CV-50 (Jan. 31, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Nat’l Wildlife Fed’n v. United States,
       626 F.2d 917 (D.C. Cir. 1980).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Pratt v. Wilson,
        770 F. Supp. 539 (E.D. Cal. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 27

Reid v. Inch,
        914 F.3d 670 (D.C. Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

True the Vote, Inc. v. IRS,
       831 F.3d 551 (D.C. Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

United Bhd. of Carpenters & Joiners of Am. v. Operative Plasterers
       & Cement Masons’ Int’l Ass’n of the United States,
       721 F.3d 678 (D.C. Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22



                                                                 iv
             Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 6 of 37



United States ex rel. Oliver v. Philip Morris USA Inc.,
       826 F.3d 466 (D.C. Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

United States Telecom Ass’n v. FCC,
       825 F.3d 674 (D.C. Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

United States v. Concentrated Phosphate Export Ass’n,
       393 U.S. 199 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25


Constitutional Provisions

U.S. Const. art. I, § 9, cl. 7. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


Statues and Rules

2 U.S.C. § 601 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

27 C.F.R. Part 7.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

27 C.F.R. § 7.41(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 12, 13

27 U.S.C. § 201. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

27 U.S.C. § 205(e). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 12, 13

27 U.S.C. § 207. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 12, 13

28 U.S.C. § 2201(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

31 U.S.C. § 1341.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

52 U.S.C. § 30110.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29



Other Authorities

List of earthquakes in California, available at https://en.wikipedia.org/wiki
         /List_of_earthquakes_in_California (last visited March 14, 2019). . . . . . . . . . . . . . . . . . . 22

Robert C. Lehrman, TTB Shutdown?, Bevlog, Sept. 30, 2013 (as updated),
       available at https://bevlaw.com/bevlog/ttb-shutdown/ (last visited
       March 12, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                                                                          v
            Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 7 of 37



Robert Holmes, Jr., The 100-Year Flood—It’s All About Chance (USGS), USGS,
       available at https://water.usgs.gov/edu/100yearflood-basic.html
       (last visited March 14, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Ruth Simon, Where Did All the Craft Beer Go? Government Shutdown
       Closes Tap on New Brews, Wall Street Journal, Jan. 11, 2019 . . . . . . . . . . . . . . . . . . . . . . . 5

Suggestion of Mootness, Libertarian Nat’l Comm. v. FEC,
       D.C. Cir. No. 13-5088 (Feb. 3, 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Sylvan Lane, Mnuchin asks Congress to raise debt ceiling ‘as soon as possible,
       The Hill, March 5, 2019, available at https://thehill.com/policy/finance/
       432657- mnuchin-asks-congress-to-raise-debt-ceiling- as-soon-as-possible. . . . . . . . . . . . . . 7

Tim Mak, Meet the Beer Bottle Dictator, The Daily Beast, Aug. 12, 2014,
      available at https://www.thedailybeast.com/meet-the-beer-bottle-dictator
      (last visited Jan. 12, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

TTB Ruling 2013-1 (Mar. 27, 2013),
     available at https://www.ttb.gov rulings/2013-1.pdf. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4




                                                                    vi
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 8 of 37



                            M EMORANDUM OF POINTS AND A UTHORITIES
                        IN O PPOSITION TO D EFENDANT’S M OTION TO D ISMISS

                                            INTRODUCTION

        The government’s latest motion to dismiss again fails to address the merits of Atlas Brew

Works’s claim. The reason is clear enough: there is no defense. Equally clear, this Court retains

jurisdiction. The government has simply not carried its heavy mootness burden. Nor can it escape

the fact that the case, even were it moot, is one “capable of repetition, yet evading review.”

        Government shutdowns happen. Since the 1976 advent of the current federal budget process,

Congress has enacted a timely budget only four times, and appropriations for governmental

functions have repeatedly lapsed—sometime multiple times a year, twenty-one (21) times in all, an

average of one funding gap approximately every two years. Those funding gaps are now better

understood to require shutdowns, which occur with increasing regularity. And appropriation lapses

are not the only budget events that threaten government shutdowns. Barring agreement between

Congress and the President, another shutdown will occur in about six months when the federal

government’s debt ceiling is reached, and the government’s deficit spending becomes impossible.

        As the government aptly shows, many of the small handful of shutdown cases to have arisen

over the years were deemed moot upon the shutdown’s end, as they arose from isolated incidents

whose likelihood of repetition was largely speculative. But the government’s survey is incomplete.

At least two district courts, and one circuit court, have awarded post-shutdown declaratory relief.

Their examples should be followed here.

        And here, repetition is hardly speculative. The Treasury Department’s Alcohol and Tobacco

Tax Trade Bureau (“TTB”) maintains a shutdown script—a script it has already twice followed just

in the past six years. When the government shuts down, TTB stops issuing Certificates of Label

Approval (“COLAs”). And when TTB stops issuing COLAs, Atlas cannot publish any new labels in
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 9 of 37



interstate commerce. Not only is Atlas then forbidden from expressing itself. The brewer is also

barred from selling its products, and its business is thrown into disarray as production and sales

cannot be scheduled.

        Not that a mere promise of voluntary cessation would do, but the government’s motion does

not even hint at revisiting the challenged practice of enforcing the COLA requirement when COLAs

are unavailable. Atlas has simply not obtained all the relief it seeks. The government thus fails to

carry its heavy burden in establishing mootness.

        Even were the government to carry its heavy mootness burden, the Court would still retain

jurisdiction. The government guarantees, in writing, that the COLA function must shut down during

funding lapses, and such shutdowns are all-but guaranteed to impact Atlas because Atlas is in

perpetual need of COLAs. Last year the brewer applied for 33 COLAs—an average of one COLA

application every 11.04 days. The injury Atlas sustained here for 35 days—the silencing of its

protected speech on account of a shutdown—is thus not merely capable of repetition. Shutdowns

have twice shuttered the COLA process in Atlas’s short history. Nobody seriously believes that

shutdowns are a thing of the past, and future COLA shutdowns are confirmed in written policy.

        Of course the shutdowns, while persistent and painfully long for all impacted, tend not to run

long enough (yet) to allow for full Supreme Court review of their consequences. This case thus

supplies the classic example of an injury that is “capable of repetition, yet evading review.” This

Court would not turn from its Article III duty to address a continuing First Amendment violation. It

should not decline to review a written policy of inflicting intermittent First Amendment violations.

        And if the government can maintain a written a policy of closing the COLA function during

funding lapses, this Court can most certainly issue a declaratory judgment spelling out the First

Amendment consequences of that policy. The motion to dismiss should be denied.

                                                   2
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 10 of 37



                                         S TANDARD OF R EVIEW

        “For purposes of a motion to dismiss, the facts alleged in the Complaint are taken to be true,

and all inferences are drawn in [the plaintiff’s] favor.” United States ex rel. Oliver v. Philip Morris

USA Inc., 826 F.3d 466, 469 n.2 (D.C. Cir. 2016) (citation omitted). And as the government notes,

“it is well-settled that this Court may consider materials outside of the pleadings to determine

whether it has subject matter jurisdiction over the claims.” Motion at 7 (citations omitted).

        The government’s statement of the standard of review is otherwise incomplete. It is true that

the plaintiff bears the burden of establishing standing at the time the suit is brought. But “[t]he initial

‘heavy burden’ of establishing mootness lies with the party asserting a case is moot,” while “the

opposing party bears the burden of showing an exception applies.” Honeywell Int’l v. NRC, 628

F.3d 568, 576 (D.C. Cir. 2010) (citations omitted).

        Mootness must be complete. “[A] heavy burden of establishing mootness is not carried by

proving that the case is nearly moot.” True the Vote, Inc. v. IRS, 831 F.3d 551, 561 (D.C. Cir.

2016) (emphasis added).

                                         S TATEMENT OF F ACTS1

        1.      The Prior Restraint on Beer Label Speech

        The Federal Alcohol Administration Act, 27 U.S.C. § 201 et seq. (“the FAA Act”) regulates

the content of alcoholic beverage labels shipped in interstate commerce, requiring and forbidding

various types of speech that such labels might convey. The FAA Act provides that “[i]t shall be

unlawful for any person engaged in business as a . . . brewer . . . [t]o sell or ship or deliver for sale or

shipment, or otherwise introduce in interstate or foreign commerce . . . any . . . malt beverages in


        1
        Although some of this may be familiar to the Court, Atlas presents a full accounting of the
now-relevant facts for ease of reference.

                                                     3
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 11 of 37



bottles, unless such products are bottled, packaged, and labeled in conformity with such regulations,

to be prescribed by the Secretary of the Treasury, with respect to packaging, marking, branding, and

labeling and size and fill of container . . . .” 27 U.S.C. § 205(e).

        The Treasury Secretary’s regulations must prohibit various false, misleading, obscene, or

misleading statements, and the disparagement of competitors’ products; and require the disclosure of

the beer’s identity and quality, the net contents of the container, and the identity of the beer’s

manufacturer. 27 U.S.C. § 205(e). This, they do. See 27 C.F.R. Part 7.

        To ensure compliance with federal beer label content standards, the FAA Act subjects all

beer labels to a prior restraint, known as a “COLA”:

        In order to prevent the sale or shipment or other introduction of . . . malt beverages in
        interstate or foreign commerce, if bottled, packaged, or labeled in violation of the
        requirements of this subsection . . . no brewer or wholesaler of malt beverages shall bottle . . .
        for sale or any other commercial purpose . . . malt beverages . . . unless, upon application to
        the Secretary of the Treasury, he has obtained and has in his possession a certificate of label
        approval [“COLA”] covering the . . . malt beverages, issued by the Secretary in such manner
        and form as he shall by regulations prescribe: Provided, That any such . . . brewer or
        wholesaler of malt beverages shall be exempt from the requirements of this subsection if,
        upon application to the Secretary, he shows to the satisfaction of the Secretary that the . . .
        malt beverages to be bottled by the applicant are not to be sold, or offered for sale, or shipped
        or delivered for shipment, or otherwise introduced, in interstate or foreign commerce.

27 U.S.C. § 205(e). A Treasury regulation likewise provides that “[n]o person may bottle or pack

malt beverages, or remove malt beverages from the plant where bottled or packed unless an

approved certificate of label approval, TTB Form 5100.31, is issued.” 27 C.F.R. § 7.41(a). But

brewers need no longer seek exemptions from the label approval requirement when selling beer

intrastate. See TTB Ruling 2013-1 (Mar. 27, 2013), available at https://www.ttb.gov/

rulings/2013-1.pdf

        The TTB administers the COLA requirement. In plaintiff’s experience, COLA applications

for beer are typically processed within three weeks, First Am. Complaint (“FAC”) ¶¶ 10, 16; Cox

                                                     4
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 12 of 37



Decl., 3/14/19, ¶ 12,2 although TTB might claim that it “normally takes less than a week to approve

new labels for beer and other malt beverages.” Ruth Simon, Where Did All the Craft Beer Go?

Government Shutdown Closes Tap on New Brews, Wall Street Journal, Jan. 11, 2019.

        In any event, the TTB is no rubber stamp. Under the leadership of its preceding Malt

Beverage Labeling Specialist, Kent Battle Martin, the agency gained notoriety for aggressively

policing the content of every beer label used in the United States.

        Battle has rejected a beer label for the King of Hearts, which had a playing card image on it,
        because the heart implied that the beer would have a health benefit.

        He rejected a beer label featuring a painting called The Conversion of Paula By Saint
        Jerome because its name, St. Paula’s Liquid Wisdom, contained a medical claim—that the
        beer would grant wisdom.

        He rejected a beer called Pickled Santa because Santa’s eyes were too “googly” on the label,
        and labels cannot advertise the physical effects of alcohol. (A less googly-eyed Santa was
        later approved.)

        He rejected a beer called Bad Elf because it featured an “Elf Warning,” suggesting that elves
        not operate toy-making machinery while drinking the ale. The label was not approved on the
        grounds that the warning was confusing to consumers.

        He rejected a Danish beer label that featured a hamburger, which was turned down because
        the image implied there was a meat additive in the beer.

Tim Mak, Meet the Beer Bottle Dictator, The Daily Beast, Aug. 12, 2014, available at

https://www.thedailybeast.com/meet-the-beer-bottle-dictator (last visited Jan. 12, 2019).

        The Attorney General may bring an action in the relevant United States District Court “to

prevent and restrain violations of” the FAA Act. Shipping beer in interstate commerce without a

COLA, in violation of 27 U.S.C. § 205(e), is a misdemeanor punishable by a fine of up to $1,000

per offense, although the Treasury Secretary is authorized to settle for half. 27 U.S.C. § 207.


        2
          All citations to Justin Cox’s declaration are to the declaration filed contemporaneously with
this brief.

                                                   5
          Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 13 of 37



          2.     The Recurring Nature and Frequency of Government Shutdowns

          The modern federal budgeting process was created by the Congressional Budget and

Impoundment Control Act of 1974, 2 U.S.C. § 601 et seq. Under this act, “[t]he routine activities of

most federal agencies are funded annually by one or more of the regular appropriations acts.” Exh.

B, Congressional Research Service, Federal Funding Gaps: A Brief Overview, at 1; FAC ¶ 18.

          Timely budgets are the very rare exception, not the rule. Since the modern budget process

began with Fiscal Year 1977, “all of the regular appropriations acts have been enacted by the

beginning of the fiscal year in only four instances.” FAC ¶19, Exh. B at 1.

          When, as is usually the case, one or more of these acts are not timely enacted, a “continuing

resolution” (“CR”) may supply interim funding. Id. But often enough, funding for at least some

government functions lapses. The federal government cannot spend money absent Congressional

appropriation. U.S. Const. art. I, § 9, cl. 7. Where funding expires and “does not resume in time to

continue government operations, then, under the Antideficiency Act [31 U.S.C. § 1341, et seq.], an

agency must cease operations, except in certain situations when law authorizes continued activity.”

FAC ¶ 20; Exh. C, Congressional Research Service, Shutdown of the Federal Government:

Causes, Processes, and Effects, Summary p. 1. “[E]xecutive agencies begin a shutdown of the

affected projects and activities, including the furlough of non-excepted personnel.” FAC ¶ 20; Exh.

B at 2.

          In the modern budget era, funding lapses have occurred no fewer than twenty-one (21) times.

FAC ¶ 21; Exh. B at 3 (listing twenty funding lapses); Exh. C at 4 & n.20 (recounting “short-

technical lapse” of Feb. 8-9, 2018) (citations omitted). “Multiple funding gaps have occurred during

a single fiscal year in four instances.” FAC ¶ 21; Exh. B at 2. Occasionally, a funding lapse falls on

a weekend, or is terminated by a CR before the impacted agencies can complete the process of

                                                    6
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 14 of 37



shutting down. FAC ¶ 20; Exh. B at 4. And under a previous understanding of the Antideficiency

Act, “the expectation was that agencies would not shut down during a funding gap.” Id.

        But funding gaps have trended toward more severe shutdowns. “The most recent funding

gaps—two in FY1996, one in FY2014, one in FY2018, and one in FY2019—all resulted in

widespread cessation of non-excepted activities and furlough of associated personnel.” FAC ¶ 22;

Exh. B at 5. Fiscal year 1996 saw severe shutdowns lasting 5 and 21 days, respectively. FAC ¶ 22;

Exh. B at 5-7. Fiscal year 2014 saw a 16 day government shutdown, and of course, the current fiscal

year saw a shutdown last 34 full days. FAC ¶ 22; Exh. B at 7-8. This last shutdown was one of three

in the current presidential term alone, although fortuitously the previous two coincided with a

weekend and occurred overnight, respectively. FAC ¶ 22; Exh. B at 8; Exh. C at 4 & n.20.

        Funding lapses are not the only potential cause of government shutdowns. As everyone

knows, the federal government is operating at a deficit. But the government’s ability to borrow

money to finance its operations is not unlimited. FAC ¶ 23; see generally Exh. D, Congressional

Budget Office, Federal Debt and the Statutory Limit, February 2019, available at https://

www.cbo.gov/publication/54987. The debt ceiling was reimposed earlier this month, and the

Treasury Department is undertaking “extraordinary measures” to manage its cash flow in such a

way as to avoid hitting that limit. Sylvan Lane, Mnuchin asks Congress to raise debt ceiling ‘as

soon as possible, The Hill, March 5, 2019, available at https://thehill.com/policy/finance/432657

-mnuchin-asks-congress-to-raise-debt-ceiling- as-soon-as-possible. The Congressional Budget Office

estimates that absent a debt limit increase, Treasury “will probably have sufficient cash to make its

usual payments until late in the fiscal year, although an earlier or later date is possible,” Exh. D at

4—meaning, that if Congress and the President do not agree on a debt bill around October 1, 2019,

the government’s ordinary operation would be impossible, as the country would experience “delays

                                                    7
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 15 of 37



of payments for government activities, a default on the government’s debt obligations, or both.” Id.

As CRS puts it, a debt limit impasse may lead to “disruptions in government operations.” Exh. C at

8 Box 2.

       3.      Government Shutdowns Repeatedly Shut Down the COLA Process

       The Antideficiency Act contains some “exceptions” from its prohibition of governmental

functions during appropriation lapses. Agencies may designate which of its functions fall under such

exceptions. FAC ¶ 24; see generally Exh. C at 5-7. Twice in the last six years, the Treasury

Department has designated its COLA function as “non-excepted.” FAC ¶ 24; see Exh. E, TTB

Shutdown Plan, September 2013, at 2-3; Exh. F, TTB Shutdown Plan, December 6, 2017.

       And twice in the last six years, per that designation, TTB shuttered its COLA function

during prolonged funding gaps. When funding ran out September 30, 2013, TTB shut down the

COLA process by 9:30 a.m. on October 1, 2013, and kept the process shut until October 17, 2013.

FAC ¶ 25; Robert C. Lehrman, TTB Shutdown?, Bevlog, Sept. 30, 2013 (as updated), available at

https://bevlaw.com/bevlog/ttb-shutdown/ (last visited March 12, 2019); see also Exh. G.

       When funding ran out December 22, 2018, TTB shut down the COLA process immediately,

and kept the process shut until funding was restored January 25, 2019. FAC ¶¶ 26, 27; Cox Decl. ¶

16; Scalese Decl., 2/27/19, ¶ 2; see also Exh. H.

       4.      Atlas Brew Works

       From its solar-powered brewery in Northeast Washington’s Ivy City neighborhood, Atlas

Brew Works LLC (“Atlas”) ships approximately 60,000 cases of craft beer per year, to be enjoyed

in and beyond the city’s borders. Like most craft brewers, Atlas brews a selection of beers typically

available year-round, such as D ISTRICT C OMMON Craft Lager and P ONZI American IPA, and a

collection of seasonal beers, including NSFW Double Black IPA and F ESTBIER German-style Lager.

                                                    8
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 16 of 37



Atlas’s beers contain no preservatives, and are best enjoyed fresh. Atlas distributes approximately

60% of its beer in kegs, and approximately 40% of its beer in cans. Occasionally, Atlas releases

some beer in bottles. Atlas has begun hiring contractors to brew additional quantities of its beers at

other locations. FAC ¶ 1; Cox Decl. ¶ 2.

        Speech is essential to Atlas Brew Works. Like all beverage producers, Atlas Brew Works

must label the containers of its products that it wishes to distribute. It cannot sell, and no one will

purchase, random unidentified liquids. And so, Atlas Brew Works expresses itself through the labels

it places on cans and kegs containing its beers. Its labels communicate essential information to

consumers, such as a beer’s brand name, the style and type of beer, a beer’s ingredients, its origin,

alcohol content, and important safety information. Cox Decl. ¶ 3. Atlas’s beer labels also contain

other useful information, such as suggested food pairings and Atlas’s web address where individuals

may read more messages from Atlas. And by its choice of font, color, artwork, and other design

elements of its beer labels, Atlas Brew Works seeks to enhance consumers’ enjoyment of its product

and convey and further the Atlas brand. Cox Decl. ¶ 4; FAC ¶¶ 5, 6.

        5.      Atlas’s Perpetual Need for COLAs.

        Atlas was founded May 1, 2012. It sold its first beer to a distributor in August, 2013, and

had its market release September 3, 2013. Atlas has obtained 80 COLAs for its various cans, kegs,

and bottles since its founding. Only two of Atlas’s COLA applications were rejected (for use of the

word “pumpernickel,” which TTB asserted was not an ingredient). One application is currently

outstanding. FAC ¶ 12; Cox Decl. ¶ 6. Exhibit A is list of these COLA applications.

        COLAs were less important to Atlas in its early years, as it did not start distributing beer

outside the District of Columbia until March, 2015. Accordingly, the government shutdown of

September 30-October 17, 2013, which shuttered the TTB’s COLA processing function barely a

                                                     9
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 17 of 37



month after Atlas began selling its first product in Washington, D.C., did not impact Atlas. Cox

Decl. ¶ 7. But Atlas never intended to confine its sales to the District of Columbia. It is impossible to

foresee Atlas abandoning its substantial interstate market, which Atlas intends to continue growing.

Cox Decl. ¶ 8; FAC ¶ 13.

        Atlas’s need for COLAs has increased as the business has grown, and proliferated into

brewing more types of beer, and at different locations. Excluding one withdrawn surplus application,

Atlas applied for 33 COLAs in 2018, or one COLA approximately every 11 days, of which all but

one were eventually issued either as applied or following some discussion with TTB. Atlas has

already applied for five COLAs thus far in 2019, and expects that the number of COLAs sought and

obtained this year will approach or exceed the same number of COLAs sought and obtained last

year. FAC ¶ _; Cox Decl. ¶ 9. Most recently, on March 12, 2019, Atlas applied for a COLA for Hop

Bot, a Pale Ale that Atlas plans to release in conjunction with “Awesome Con,” Washington, D.C.’s

comics convention slated to be held April 26-28, 2019. That COLA has not yet been approved. FAC

¶ 14; Cox Decl. ¶ 10.

        6.      Atlas’s Recurring Injuries Owing to the Repeated Shutdowns of the COLA Process

        Atlas, like other brewers, loses money if production facilities are idle, or if fresh product is

not delivered and sold to consumers in a timely fashion. Atlas must schedule, in advance, the

purchase of its ingredients, the production of its beer at its facilities or those of its contractors, and

the timely delivery of finished product to distributors and retail outlets. FAC ¶ 15; Cox Decl. ¶ 11.

Atlas also must schedule any necessary design work for, and production of, its cans and other labels.

In planning new beers, Atlas builds in eight weeks for can label design, three weeks for TTB

approval, and six weeks for the production of cans. The design process for bottle labels is the same

as for can labels, although the printing of bottle labels takes only two weeks. Atlas’s keg collars take

                                                     10
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 18 of 37



much less time to generate, as it has an established format for keg collars. FAC ¶ 16; Cox Decl. ¶

12.

       Because COLAs are essential to the sale of beer in interstate commerce, Atlas, like other

brewers, factors a certain amount of time for COLA approval into the process. Any inordinate delay

in obtaining a COLA can threaten Atlas’s business, as Atlas may be left with beer it cannot sell,

leaving thirsty consumers and lost market share while production facilities needed to make new beer

are occupied. Apart from the recent government shutdown, delays in the COLA process have not

jeopardized Atlas’s operations. FAC ¶ 17; Cox Decl. ¶ 13.

       On January 3, 2019, Atlas began brewing the first 40 of 100 planned barrels of T HE

P RECIOUS O NE, a seasonal, apricot-infused India pale ale that it intended to sell between February

and April, 2019. Of the initial 40 barrel batch of T HE P RECIOUS O NE, Atlas planned to fill 7,200

cans and approximately 40 kegs. It intended to retain four of these kegs for its tap room. Half the

remaining kegs would be distributed elsewhere within the District of Columbia, and the other half

were planned for distribution to Atlas’s five out-of-state distributors in Maryland, Virginia, and

Tennessee. FAC ¶ 30; Cox Decl. ¶ 14.

       On January 9, 2019, Atlas completed production of T HE SHAPE OF FUNK TO C OME, a

Flanders red ale, and packed 9 kegs of that beer, of which 5 were destined and ready for sale in the

interstate market. Atlas packed another 14 kegs of S HAPE on January 28, of which 5 were planned

for interstate sale. FAC ¶ 31; Cox Decl. ¶ 15.

       On November 28, 2018, Atlas applied for a COLA for cans of T HE PRECIOUS O NE. On

December 17, 2018, the TTB approved this application. On December 20, 2018, Atlas applied for

four COLAs, including for the label to be applied to kegs of T HE P RECIOUS O NE. On December 22,

2018, TTB shuttered its COLA process for lack of funding, without having taken any action on

                                                  11
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 19 of 37



Atlas’s pending COLA applications, including the COLA application for T HE PRECIOUS O NE keg

label. On January 3, 2019, Atlas applied for a keg collar COLA for T HE S HAPE OF FUNK T O C OME.

But the COLA process would not reopen until after funding was restored January 25, 2019. FAC

¶¶ 27, 29, 31 ; Cox Decl. ¶ 16.

        Atlas is aware that the government enforces the FAA Act and its COLA requirement. It

refrained from causing T HE P RECIOUS O NE and T HE S HAPE OF F UNK TO C OME kegs to be labeled in

interstate commerce because it feared that doing so would subject it, its employees, and officers to

prosecution under 27 U.S.C. § 207 for violating the COLA requirement of 27 U.S.C. § 205(e) and

27 C.F.R. § 7.41(a). Atlas refrained from publishing other new beer labels indefinitely for the same

reason. FAC ¶ 32; Cox Decl. ¶ 17.

        The TTB’s funding lapse, and the implementation of its policy to respond to that lapse by

shuttering the COLA process, significantly hurt Atlas and its customers. For weeks, Atlas refrained

from labeling and placing kegs of T HE P RECIOUS O NE in interstate commerce because it lacked a

Certificate Of Label Approval for any label that it would place on T HE P RECIOUS O NE kegs. Atlas

was censored. It was unable to express itself as it wished, and its customers were unable to receive

Atlas’s speech. The shutdown also extended beyond the normal processing time for T HE S HAPE OF

F UNK TO C OME’s COLA. Accordingly, the delivery of that beer, and the publication of its label, was

also delayed on account of the shutdown. FAC ¶ 33; Cox Decl. ¶ 18.

        The censorship also disrupted Atlas’s ability to plan its business. T HE P RECIOUS O NE is

perishable after 120 days, and seasonal. Atlas could not retain T HE PRECIOUS O NE in its fermenting

tank indefinitely, as it needed to have the tank vacated of T HE P RECIOUS O NE to make room for the

production of additional beer. Atlas did not believe it could realistically sell all of T HE P RECIOUS

O NE intended for interstate keg delivery by other means. A similar problem affected Atlas with

                                                   12
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 20 of 37



respect to T HE S HAPE OF T HINGS TO C OME, as that beer’s production was completed during the

shutdown while its keg collar COLA application languished. Atlas refrained from entering into a

contract with Beltway Brewing, for the brewing of T HE 1500 S OUTH C AP lager, because no COLA

was available for the distribution of that beer with a Virginia origin. And Atlas was threatened with

the loss of interstate sales of its summer seasonal, N INJA S AUCE, for which it had no COLA. FAC ¶

34; Cox Decl. ¶ 19.

        Atlas estimated that its losses from being unable to sell T HE PRECIOUS O NE kegs in interstate

commerce would be $5,000 for the current 40 barrel batch, and $15,000 for the total planned 100

barrel production run. These losses were projected to multiply greatly, threatening Atlas’s continued

existence, as the COLA prohibition effectively shut down further production of new beers and the

rebranding of existing beers. The projected lost sales of T HE P RECIOUS O NE were not hypothetical.

Since having obtained the keg collar COLA for T HE P RECIOUS O NE on January 29, 2019, Atlas has

sold 32 barrels of that beer in kegs to out-of-state distributors. FAC ¶ 35; Cox Decl. ¶ 20.

        Atlas intends to remain in business, which means, it intends to continue applying for and

obtaining COLAs. Atlas requires the continued provision of COLAs to continue speaking as it

wishes, and to remain in business. But although Atlas is in perpetual need of COLA approval, it will

not subject itself, its officers or employees to prosecution under 27 U.S.C. § 207 for violating the

COLA requirement of 27 U.S.C. § 205(e) and 27 C.F.R. § 7.41(a). The next shutdown of the

TTB’s COLA process will therefore again silence Atlas’s speech and imperil its business, unless this

Court declares that prosecuting Atlas for publishing without a COLA, when COLAs become

unavailable, violates Atlas’s First Amendment rights and the rights of its customers. FAC ¶ 36; Cox

Decl. ¶ 21.




                                                  13
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 21 of 37



                                        S UMMARY OF A RGUMENT

        The government does not carry its burden in establishing mootness, because none of its

mootness theories defeat the fact that this Court’s decision on the merits will likely impact the

parties in the future. It is simply untrue that Atlas has received all the relief it has sought. Atlas’s

claim for declaratory relief remains outstanding. Nor did the restoration of funding for COLA

issuance have any impact on the challenged policy of enforcing COLAs when they are unavailable.

Nor can mootness with respect to the injuries sustained in the most recent shutdown moot Atlas’s

existing policy challenge.

        Even if the government could establish mootness, it misstates the law as to the exception for

cases that are “capable of repetition, yet evading review.” “Evading review” means evading

Supreme Court review. The D.C. Circuit holds that any agency action lasting under two years is

presumptively one that “evades review.” Thankfully, none of the 21 funding lapses that have

occurred, on average, every two years in this country in the modern budget era have ever lasted over

two years. The government’s theory that the injury here does not evade review, because this court

might have reached it, contradicts both precedent and illogical.

        And the notion that the circumstances are not capable of repeating, because the government

might change its policy, is specious, as is each car in the government’s long train of absurd

conjecture. Wild speculation is not a substitute for hard facts and mathematical reality.

        Finally, the government’s alleged prudential concerns are way off the mark. As this Court

has already had some time to consider Atlas’s First Amendment claims, it is well-positioned to

assess whether Atlas’s claims—that beer labels are protected speech, that prior restraints must be

defined in time—are truly radical propositions, or exceptionally well-settled concepts. And nothing

in this case asks the Court to decide budget issues or to otherwise intervene in any political dispute.

                                                    14
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 22 of 37



                                                A RGUMENT

I.      T HE G OVERNMENT F AILS TO C ARRY ITS H EAVY B URDEN IN E STABLISHING M OOTNESS.

         In assessing the prospect of mootness, a court must ask whether its decision would “have a

more-than-speculative chance of affecting [the parties] in the future.” Kifafi v. Hilton Hotels Ret.

Plan, 701 F.3d 718, 724 (D.C. Cir. 2012). “The real value of the judicial pronouncement -- what

makes it a proper judicial resolution of a ‘case or controversy’ rather than an advisory opinion -- is

in the settling of some dispute which affects the behavior of the defendant towards the plaintiff.”

Hewitt v. Helms, 482 U.S. 755, 761 (1987).

        Holding that Atlas cannot be required to obtain an unavailable COLA will certainly impact

the Attorney General’s thinking when the government next shuts down and Atlas publishes a beer

label. It would definitely impact the parties’ relationship if the government sought enforcement

under such circumstances. Perhaps more likely, a decision might impact the parties’ relationship

owing to its impact on Congress, and on TTB, in being forced to confront the issue. Congress and

the TTB could each respond to a declaratory judgment by ensuring that COLAs are either

unimpacted by funding lapses, or not required when lapses occur.

        Nonetheless, the government offers three mootness theories. None carry its heavy burden.

        A.      Atlas Has Not Received All the Relief It Sought.

        The government’s claim that Atlas “has obtained the full scope of its requested relief sought

in its Complaint, and therefore this lawsuit is moot,” Motion at 8, is belied by the original

complaint’s plain text. In both of its counts, Atlas declared that it “is entitled to declaratory and

injunctive relief.” Complaint, Dkt. 1, at 8 ¶¶ 23, 26 (emphasis added). The Complaint’s prayer for

relief sought not only injunctive relief, id. at 9 ¶¶ 1, 2, but separately, declaratory relief, id. ¶ 3. The

First Amended Complaint continues these demands.

                                                     15
          Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 23 of 37



          It is thus simply untrue that Atlas “has now obtained the full scope of relief sought in the

Complaint,” which the government misdescribes as the granting of the various COLA applications

pending during the most recent shutdown. Motion at 10. Atlas never sought a mandatory injunction

for the COLAs’ issuance. The COLAs did provide Atlas with some of the relief it requested—the

ability to publish several urgently-needed labels. But they did not come close to approximating the

declaratory relief that Atlas sought, and still seeks. Only “a court of the United States,” not the TTB,

may enter a declaratory judgment. 28 U.S.C. § 2201(a).

          B.      Intervening Legislation Did Not Address the Declaratory Judgment Claim.

          The government spends much effort describing how, “in the context of a facial challenge that

seeks to have a statute ‘declared unconstitutional and enjoined,’ a matter will be rendered moot”

when the offending statute is legislatively altered to undo the alleged harm. Motion at 9 (collecting

cases).

          The theory is correct as far as it goes, which is not too far here because this case involves no

facial challenge. As the government concedes, “[t]he Complaint specifie[d] that Plaintiff ‘raises no

challenge to the COLA process itself, or to any of the standards the government would apply in

licensing beer labels.’” Motion at 4 (quoting Complaint, Dkt. 1, at 2). The government could have

also mentioned that Atlas did “not seek a mandatory injunction to reopen the COLA function,” or

“the redirection or appropriation of any federal funds.” Complaint, Dkt. 1, at 2.

          Rather, the challenge was to the Attorney General’s practice of enforcing the COLA

requirement when COLAs are unavailable. Had legislation undone the TTB’s policy of shuttering

the COLA function during funding lapses, by either creating a permanent appropriation for COLAs,

or underscoring that the need to issue COLAs is inherent in the delegated function, or perhaps

providing that the COLA function is an excepted activity necessary to the protection of life or

                                                     16
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 24 of 37



property; or had legislation de-funded the Justice Department’s COLA enforcement during

appropriation gaps, then the government’s legislative mootness argument would have merit. But

Congress did not enact legislation doing any of these things, or otherwise undoing the challenged

practice. Nothing in the recent appropriation suggests that this scenario would not repeat itself in the

next shutdown. Just as the appropriation that ended the last COLA shutdown, only six years ago, did

not prevent this most recent COLA shutdown.

        C.      Atlas Did Not Only Challenge an Event. It Challenges a Policy.

        The government at times appears to argue that the case is moot because the changed

circumstances that obviated Atlas’s request for injunctive relief automatically establish mootness as

to the declaratory judgment claim. This might be a plausible claim, if Atlas merely challenged the

constitutionality of an isolated event. But that is not the case. Atlas’s injury was a consequence of a

challenged policy—the enforcement of the COLA prior restraint notwithstanding the government’s

inability to issue COLAs. Policy claims are not mooted by the end of an isolated injury.

        Atlas never limited its theory of the case to the particular facts of the injuries as they existed

at the time of the complaint’s filing. The initial complaint opened, “The First Amendment never

shuts down. Always essential, it remains in effect regardless of what Congress may or may not

decide with respect to the federal budget.” Complaint, Dkt. 1, at 1 (emphasis added); see also id. at

2 (“[Atlas] cannot be denied the right to speak for lack of meeting an impossible condition.”). On a

motion to dismiss, Atlas is entitled to having any ambiguity on the subject resolved in its favor. In

any event, Atlas has amended its complaint to clarify this point. See FAC ¶ _.

        The D.C. Circuit recognizes the mootness distinction as between challenges to actions, and

challenges to policies. “It is well-established that if a plaintiff challenges both a specific agency

action and the policy that underlies that action, the challenge to the policy is not necessarily mooted

                                                    17
           Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 25 of 37



merely because the challenge to the particular agency action is moot.” City of Houston v.

Department of Hous. & Urban Dev., 24 F.3d 1421, 1428 (D.C. Cir. 1994) (citations omitted).

“[A] plaintiff’s challenge will not be moot where it seeks declaratory relief as to an ongoing policy.”

Del Monte Fresh Produce Co. v. United States, 570 F.3d 316, 321 (D.C. Cir. 2009) (citing

Houston, 24 F.3d at 1429). “[I]f a plaintiff’s allegations go not only to a specific agency action, but

to an ongoing policy as well, and the plaintiff has standing to challenge the future implementation of

that policy, then declaratory relief may be granted if the claim is ripe for review.” Houston, 24 F.3d

at 1430.

        The example of this doctrine that the D.C. Circuit supplied just this past summer is

instructive. In Judicial Watch, Inc. v. United States Dep’t of Homeland Sec., 895 F.3d 770 (D.C.

Cir. 2018), an organization in the habit making FOIA requests successfully challenged an alleged

policy of unreasonably withholding information under that act. Although “FOIA lawsuits generally

become moot once an agency has made available requested non-exempt records . . . [t]his court has

recognized an exception to mootness where an agency has a ‘policy or practice’ that ‘will impair the

party’s lawful access to information in the future.’” Id. at 777 (citations omitted). The Court

understands that such claims are not abstract. Ordering the government to conduct itself a certain

way on the next occurrence of a past circumstance is well within the Court’s Article III power.

        The doctrine applies here. Atlas has standing not only because it is a frequent COLA

applicant, meaning the challenged policy applies to it, but also because in the First Amendment

context, it can rely upon “a conventional background expectation that the government will enforce

the law.” United States Telecom Ass’n v. FCC, 825 F.3d 674, 739 (D.C. Cir. 2016) (internal

quotation marks omitted). And the claim is ripe, as “the disputed claims raise purely legal questions

and would, therefore, be presumptively suitable for judicial review.” Houston, 24 F.3d at 1431

                                                  18
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 26 of 37



(quoting Better Government Ass’n v. Dep’t of State, 780 F.2d 86, 92 (D.C. Cir. 1986)). There is

nothing to “crystalize”, id., about the practice of criminal prosecution. And as “there are no

institutional interests favoring postponement of review,” Atlas need not establish that deferring

review would impose any particular hardship. Id. at 1431 n.9.

        Atlas’s declaratory judgment claim is not moot.

II.     E VEN IF THE C ASE IS M OOT, A TLAS’S INJURIES A RE C APABLE OF R EPETITION W HILE
        E VADING R EVIEW.

        “The Supreme Court has carved out [an] exception [to mootness] for claims that are

‘capable of repetition, yet evading review.’” Reid v. Inch, 914 F.3d 670, 674 (D.C. Cir. 2019)

(citation omitted). “The exception applies when: (1) the challenged action is in its duration too short

to be fully litigated prior to its cessation or expiration, and (2) there is a reasonable expectation that

the same complaining party will be subject to the same action again.” Id. (internal quotation marks

omitted).

        If this case would have otherwise become moot upon the restoration of the COLA function,

the “capable of repetition, yet evading review” doctrine clearly applies.

        A.      Shutdown Injuries Evade Review, Because They Evade Supreme Court Review.

        “By ‘evading review’ the Supreme Court has meant evading Supreme Court review. This

court has held that [challenged] actions of less than two years’ duration cannot be ‘fully litigated’

prior to cessation or expiration, so long as the short duration is typical of the challenged action.” Del

Monte, 570 F.3d at 322 (emphasis added) (internal quotation marks and citation omitted);

        The action here—the threat of prosecuting Atlas for publishing beer labels without an

unavailable COLA—lasted 35 days, obviously well-under the D.C. Circuit’s two-year zone of

presumptive Supreme Court review evasion. If this short duration is atypical of such injuries, it is


                                                    19
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 27 of 37



atypically long. This was the longest shutdown on record. The previous five shutdowns lasted 2, 16,

21, 5, and 3 days, respectively. Exh. B. at 3.

        Atlas is constrained to note that the government’s argument that Atlas did not obtain an

injunction because it was tardy in seeking relief is not well-taken. “Procedural missteps”? Motion at

12. Respectfully – the shutdown began on December 22. By January 15, notwithstanding the

holiday season and New Year, Atlas had learned of its rights, hired counsel, and was in court with a

full set of comprehensive pleadings (by counsel who also had other professional obligations). And

this Court also moved expeditiously to hear the claim. Moreover, had this Court entered a

preliminary injunction on Day 35, it would have been unlikely for this Court to have been

compelled to vacate its opinion owing to intervening mootness on appeal.

        B.      There Is More than a Reasonable Expectation that Atlas Will Be Subjected to the
                Same Legal Wrong.

        A controversy is “capable of repetition” where there exists a “reasonable expectation or a

demonstrated probability that the same controversy will recur involving the same complaining

party.” FEC v. Wis. Right to Life, Inc., 551 U.S. 449, 463 (2007) (internal quotation marks

omitted). The government’s arguments with respect to the “capable of repetition” prong are no better

than its “evading review” arguments.

                1.      “Controversy”

        “[T]he wrong at issue for mootness purposes is defined by the plaintiffs’ theory set forth in

the complaint.” Del Monte, 570 F.3d at 323. Courts cannot focus “on whether the precise historical

facts that spawned the plaintiff’s claims are likely to recur, rather than whether the legal wrong

complained of by the plaintiff is reasonably likely to recur, as our precedent requires.” Id. at 324

(citations omitted).


                                                  20
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 28 of 37



        The question then is whether Atlas “has a reasonable expectation that it will again be

subjected to the alleged illegality, or will be subject to the threat of prosecution under the challenged

law,” WRTL, 551 U.S. at 463 (internal quotation marks omitted), not whether the precise shutdown

will occur in exactly the same way and for the same reasons. The most recent shutdown involved a

dispute over funding for a border wall. The previous major shutdown related to the Affordable Care

Act. The next shutdown, as early as this September, might be occasioned not by a funding lapse, but

by a debt-limit impasse surrounding who-knows-what issue. This is all quite irrelevant. “Requiring

repetition of every ‘legally relevant’ characteristic of an as-applied challenge—down to the last

detail—would effectively overrule” the availability of mootness relief in as-applied cases “by

making this exception unavailable for virtually all as-applied challenges. History repeats itself, but

not at the level of specificity demanded by the [government].” Id.

        The controversy is whether Atlas may be prosecuted for publishing a beer label without a

COLA when the government stops issuing COLAs. Period, full stop. Is this “capable of repetition?”

                2.      “Capable of Repetition”

        The government errs in seeking an iron-clad guarantee that Atlas will be subjected to the

same injury at a particular point in time. “[T]he test is not whether there is in fact a ‘future relation’

that will be affected, but rather whether ‘resolution of an otherwise moot case . . . h[as] a reasonable

chance of affecting the parties’ future relations.’” Honeywell, 628 F.3d at 577 (internal quotation

marks and citation omitted) (alteration in original).

        “[R]easonable chance.” Id. “[R]easonable expectation.” WRTL, 551 U.S. at 463.

“[D]emonstrated probability.” Id. Considered judgment based on established reality, not a crystal

ball, solves the question here.




                                                    21
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 29 of 37



        “In estimating the likelihood of an event’s occurring in the future, a natural starting point is

how often it has occurred in the past.” United Bhd. of Carpenters & Joiners of Am. v. Operative

Plasterers’ & Cement Masons’ Int’l Ass’n of the United States, 721 F.3d 678, 688 (D.C. Cir.

2013) (internal quotation marks omitted). The shuttering of TTB’s COLA function owing to a

funding lapse has occurred twice in the last six years. Of course airline safety may be more

important than the right to publish a beer label, but some insights into probability might be gleaned

from considering that the latest version of the highest-selling commercial aircraft ever is currently

grounded after two crashes. Despite various learned assurances, many people are reluctant to get on

these airplanes, and governments resist their entry into their airspace. After two COLA shutdowns in

six years, what assurances can the government provide that funding lapses will never shut the COLA

process down again?

        As noted supra, funding lapses have occurred, on average, once every 2 years in the modern

budget era, 21 times in all. That is not infrequent. It nearly equals the 22 California earthquakes

measuring at least 6 on the Richter scale in the same time period. Like earthquakes, some funding

lapses are felt more deeply or impact more people than others. See List of earthquakes in California,

available at https://en.wikipedia.org/wiki/List_of_earthquakes_in_California (last visited March 14,

2019). But people plan for these events. Indeed, the government bases the National Flood Insurance

Program on the concept of a 100-year flood. Robert Holmes, Jr., The 100-Year Flood—It’s All

About Chance (USGS), USGS, available at https://water.usgs.gov/edu/100yearflood-basic.html

(last visited March 14, 2019).

        True, some (but not all) opinions have offered that government shutdowns are unlikely to be

repeated— but those opinions were all issued several shutdowns ago. Each passing declaration to the

effect that “this will never happen again” becomes less tenable. It is well-past time to admit that

                                                   22
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 30 of 37



these funding lapses are an inherent feature of our political system. They may not occur on a

schedule, but like natural catastrophes, nobody would place odds against their recurrence—or the

recurrence of another shutdown. The Court may recall that the previous shutdown ended with only a

temporary appropriation lasting from January 25 through February 14, prompting mass speculation

as to whether another shutdown would occur on February 15. In another case related to the Treasury

Department’s budget, one judge of this Court took no chances in setting his calendar. See Minute

Order, Nat’l Treasury Employees Union v. United States, D.D.C. No. 19-CV-50 (Jan. 31, 2019)

(establishing a schedule “[i]n the event that another shutdown occurs on 2/15/2019”). Atlas’s First

Amendment rights warrant no less advance consideration.

       Notwithstanding the fact that the COLA function shut down, as planned, twice in the last six

years, the government speculates that this might never happen again as the Treasury Department’s

funding requires enactment of only one of twelve appropriations bills. Motion at 13. Under this

theory, Russian roulette, played annually, may be a safe game because most of the revolver’s

chambers are always empty. But the salient number is four: the number of times that Congress has

timely enacted all the appropriations bills since 1977. That is not a good track record.

       Nonetheless, the government persists with irresponsible speculation. By the next shutdown,

“there might have been material changes to the Department’s responsibilities with respect to TTB’s

operations, in which case TTB might make a different decision” about COLA processing. Id. And

by the next shutdown, the FAA Act might be repealed, or Prohibition might be reintroduced. Or,

perhaps, given the understanding that First Amendment rights are at stake, the government will

make better decisions. Anything is possible.

       This is all very different from the standard here: What is reasonable to expect? What is the

demonstrated probability? Since TTB has a written policy in place, implemented twice in the last

                                                  23
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 31 of 37



six years, to shut down the COLA upon a funding lapse, these are not hard questions. It is

reasonable to expect that TTB will follow the written policy it followed twice in the last six years.

        For the same reason, the COLA shutdown’s impact on Atlas will not be mysterious. Atlas

applies for COLAs at a rate of one every 11 days, and it takes approximately 3 weeks to process a

COLA. Atlas almost always needs COLA approval. Those are the facts. As explained previously,

the injury occurs the moment that the COLA process shuts down, because that closure effects a

prohibition on speech and an indefinite prior restraint. The government’s regulatory 90 day

timetable for COLA issuance, which is really 540 days, see Reply, 1/21/19, at 6, is thus irrelevant.

Indeed, since the TTB claims that it takes less than a week to process a COLA, a sudden shift in its

practices to 90 days would create an actionable injury. Stated differently: Atlas could not sue the

TTB today for taking 90 days to issue a COLA, because the TTB does not take 90 days. But if the

TTB were to adopt a 90 day practice, shutdown or not, the lawsuits would flow freely.

        In sum, the allegedly “speculative” or “theoretical” chain of events laid out by the

government, Motion at 14, have occurred numerous times in the past and are all-but guaranteed to

recur in the future:

        (1)     “Congress will again fail to appropriate funding for the Executive Branch, thereby

                causing a lapse in appropriations.” Twenty-one appropriation lapses in 42 years is

                not enough demonstrated probability?

        (2)     “[A]ny such lapse would affect the Department of the Treasury.” What is suddenly

                so special about the Treasury Department? It has shut down frequently in the past.

                Congress places no special priority on funding it.




                                                  24
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 32 of 37



       (3)     “[T]he Department of the Treasury will implement the same contingency plan in the

               exact same way.” Twice in the last six years according to the written plan is not a

               reliable blueprint for the future? This argument also turns the voluntary cessation

               doctrine on its head. The government must prove that it will absolutely cease the

               conduct; Atlas is not required to disprove that the government will not change.3

       (4)     “Plaintiff will have one or more pending COLA applications for similar

               soon-to-perish products at that particular time.” Perishability is irrelevant to the

               prohibition on speech, and Atlas can be damaged even by being unable to move

               allegedly non-perishable beer. In any event, again, Atlas applies for a COLA, on

               average, once every 11 days. See Exh. A.

       Not surprisingly, the government’s reliance on Leonard v. United States DOD, 38 F. Supp.

3d 99 (D.D.C. 2014), aff’d 598 Fed. Appx. 9 (D.C. Cir. 2015), is unavailing. To the extent

Leonard declined to find a government shutdown to be capable of repetition, id. at 106, that was

four shutdowns ago. Leonard’s next contingency was merely a restatement of the first, the exclusion

of chaplains “from any temporary funding schemes.” Id. If a continuing resolution funds Treasury

such that it sustains the COLA process, there is no appropriation lapse. The third Leonard factor,



       3
         A mere promise to reform, without more, is worthless for mootness purposes. “[T]he
standard we have announced for determining whether a case has been mooted by the defendant’s
voluntary conduct is stringent: A case might become moot if subsequent events made it absolutely
clear that the allegedly wrongful behavior could not reasonably be expected to recur.” Global
Tel*Link v. FCC, 866 F.3d 397, 407 (D.C. Cir. 2017) (quoting Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)). That “heavy burden” belongs to the
defendant. Id. If “[m]ere voluntary cessation of allegedly illegal conduct” sufficed to moot a case,
“the courts would be compelled to leave the defendant free to return to his old ways.” United States
v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 (1968) (internal quotation marks and
punctuation omitted).


                                                  25
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 33 of 37



the plaintiff’s status as a year-to-year contract employee, id., is irrelevant. Atlas is a business. The

government can always speculate that a plaintiff will die or go out of business, but that is not too far

removed from speculating that the government might be overthrown. For mootness purposes, there

will always be an Atlas, and there will always be an Attorney General. The fourth Leonard factor is

the most distinguishing: the Navy made an “express decision” to change its practices. Id.

        Also unavailing is AFGE v. Rivlin, 995 F. Supp. 165 (D.D.C. 1998), where the Court

offered that shutdowns are incapable of repetition because none had occurred, since 1995, as of

1998. Id. at 166. The Court did not fully review the history of shutdowns, and obviously, was not in

a position to consider the many shutdowns that have occurred since. To the extent AFGE offered the

matter did not evade review, because it was reviewed promptly in the District Court, id., it erred.

The other two “budget” cases upon which the government relies, Foster v. Carson, 347 F.3d 742,

748 (9th Cir. 2003) and LaShawn A. v. Barry, 144 F.3d 847, 852 (D.C. Cir. 1998), are clearly

inapposite, as they involved unusual one-time events, not repeated, systemic failures.

        More persuasive—and directly on-point—stands Pratt v. Wilson, 770 F. Supp. 539 (E.D.

Cal. 1991). In Pratt, plaintiff recipients under the Aid to Families with Dependent Children

(“AFDC”) program sued state officials for withholding state and federal AFDC funds for lack of a

state budget. When the budget crisis passed, the defendants sought to dismiss the matter as moot.

        The court held that the case was capable of repetition, yet evading review. “[G]iven the fact

that the state has not timely adopted a budget in five of the last eight years, the court finds it

reasonably likely that the plaintiff class may be subjected to the same state action again in the

future.” Id. at 543. Of special relevance, the court “note[d] that this case constitutes the second time

the plaintiff class has faced the issue,” id., citing to Coalition for Econ. Survival v. Deukmejian,



                                                    26
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 34 of 37



171 Cal. App. 3d 954 (1985)—a case decided six years earlier, the same interval between the

COLA shutdowns here. The court issued a declaratory judgment.

        As Atlas’s discussion of prudential concerns shows, Pratt is not the only case affording post-

shutdown relief.

III.    P RUDENTIAL C ONCERNS S UPPORT A CCEPTING, N OT R EJECTING, J URISDICTION.

        Had Congress enacted a law prohibiting beer labels, or had TTB amended its regulations to

reflect a new practice of indefinitely delaying the processing of COLA applications, no court would

hesitate to reach the First Amendment questions.

        Why should things be any different, just because the legal landscape is the product of

legislative omission, rather than commission?

        Why should the Court be concerned with “comity for coordinate branches of government”

here, Motion at 17 (quoting Chamber of Commerce of U.S. v. U.S. Dep’t of Energy, 627 F.2d 289,

291 (D.C. Cir. 1980)), when the coordinate branches are at best barely aware of the injury they

inadvertently inflict? Again, if Congress positively commanded this unconstitutional result, courts

would not, out of “comity,” decline to adjudicate it. The Court’s fulfillment of its ordinary

adjudicative function “certainly do[es] not express a lack of respect for the coordinate branches, for

‘It is emphatically the province and duty of the judicial department to say what the law is.’” Covelo

Indian Community v. Watt, 551 F. Supp. 366, 379 (D.D.C. 1982) (footnote omitted) (quoting

Marbury v. Madison, 5 U.S. (1 Cranch.) 137, 178 (1802)).

        And if the issue is premature now, when would it not be? How would another shutdown and

more pointless censorship refine the issues? The government’s general sentiments regarding

prudence, etc., are all well and good, but they bear little application to this case, which concerns

non-fact-specific, generalized legal concepts of the sort that courts routinely adjudicate. And so,

                                                   27
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 35 of 37



Atlas agrees that this Court should not “intervene in wrangling over the federal budget and budget

procedures.” Motion at 18 (quoting Nat’l Wildlife Fed’n v. United States, 626 F.2d 917, 924 (D.C.

Cir. 1980)). Nor should this Court ever get “in the middle of a quintessentially political dispute.” Id.

Nor should the Court “second-guess the Executive Branch’s emergency decisions made pursuant to

the Anti-Deficiency Act.” Id. None of this is controversial. But even if some budget or shutdown

related cases implicate these concerns, this case does not. Atlas has never sought any direction by

the Court to the government on any political or budgetary matter. All law is the product of politics.

And while politics are not the Court’s business, the law very much is.

        There is nothing magical about shutdowns. Like any set of legal circumstances, they are

produced by the action or inaction of political actors, and the courts are called upon to measure the

results against the Constitution. If anything, prudence cautions against keeping the people of this

country stumbling in constitutional darkness every time the funding lights go out.

        At least two courts exemplified the correct approach to prudential concerns in the context of

a shutdown controvery. In Biggs v. Wilson, 828 F. Supp. 774 (E.D. Cal. 1991), plaintiffs sued state

officials under the Fair Labor Standards Act (“FLSA”) when their paychecks were delayed owing to

a government shutdown. The district court awarded them interest on their pay—and a declaratory

judgment. “If and when the state should again find itself without a budget, the defendants and other

responsible state officials are entitled to know their obligations under the FLSA.” Id. at 779. The

Ninth Circuit affirmed, apparently adding a declaratory judgment of its own. “We therefore hold

that state officials’ failure to issue the class’s paychecks promptly when due violates the FLSA.

Paychecks are due on payday. After that, the minimum wage is ‘unpaid.’” Biggs v. Wilson, 1 F.3d

1537 (9th Cir. 1993).



                                                  28
         Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 36 of 37



        The First Amendment is no less important than the FLSA. If federal courts can let state

officials know for next time, after a shutdown, that their behavior violated the FLSA, they can

provide similarly useful post-shutdown information about the need to respect First Amendment

rights. These are the examples that should be followed here.

        Finally, the it is important to recall that in situations such as this, dismissing a case by

guessing wrong on a declaratory judgment’s potential value can cause significant waste of judicial

and litigant resources. A pair of recent cases in this court tell a cautionary tale.4

        In 2007, the Libertarian National Committee became the beneficiary of a large bequest. The

Federal Election Commission applies political contribution limits against the deceased, and forced

the LNC to leave the bulk of the gift in an escrow account that would pay it the maximum

contribution limit each year until the funds were exhausted. Not wishing to wait for the money, and

believing its First Amendment rights were violated, the LNC brought a declaratory action under

what is now codified at 52 U.S.C. § 30110, whereby district courts find facts and certify

constitutional challenges to federal election laws, for initial decision by the en banc circuit.

        Judge Wilkins declined to certify the LNC’s categorical challenge to the practice, but

certified an as-applied challenge to the en banc D.C. Circuit. Libertarian Nat’l Comm., Inc. v. FEC,

930 F. Supp. 2d 154 (D.D.C. 2013), reconsideration denied, 950 F. Supp. 2d 58 (D.D.C. 2013).

Just as the case finally arrived at the circuit court, the escrow funds were exhausted, and the FEC

argued the case had become moot. Notwithstanding factual findings that the LNC solicits bequests,

930 F. Supp. 2d at 174 (facts 22 and 23); that the LNC regularly receives bequests, id. at 182 (fact

69); that political parties generally receive bequests, id. at 183 (facts 72 and 73); and that “many



        4
            Undersigned counsel represents the plaintiff in that matter.

                                                     29
        Case 1:19-cv-00079-CRC Document 20 Filed 03/14/19 Page 37 of 37



bequests of amounts far exceeding FECA’s annual contribution limit . . . have been left for national

party committees in recent years,” id. at 184 (fact 78); see generally facts 76-86, the FEC

confidently predicted that “there is no reasonable expectation that the Contribution Limit will restrict

a bequest to the LNC again.” Suggestion of Mootness, Libertarian Nat’l Comm. v. FEC, D.C. Cir.

No. 13-5088, at 7 (Feb. 3, 2014).

        The D.C. Circuit agreed with the FEC and dismissed the case as moot. Just under five

months later, another gentleman died and left the LNC $235,575.20, leading to another certified

election case. Libertarian Nat’l Comm., Inc. v. FEC, 317 F. Supp. 3d 202 (D.D.C. 2018). The en

banc D.C. Circuit heard the case last November. Atlas submits that a third (known) government

shutdown of the COLA process may well occur sooner than a third six-figure bequest to the LNC. It

would be most prudent to see this case through on the merits.

                                             C ONCLUSION

        The motion to dismiss should be denied.

        Dated: March 14, 2019                   Respectfully submitted,

                                                Alan Gura (D.C. Bar No. 453449)
                                                Gura PLLC
                                                916 Prince Street, Suite 107
                                                Alexandria, VA 22314
                                                703.835.9085/Fax 703.997.7665

                                          By: /s/ Alan Gura
                                              Alan Gura

                                                Attorney for Plaintiff Atlas Brew Works LLC




                                                  30
